Title: To Thomas Jefferson from Souche, 16 June 1789
From: Souche
To: Jefferson, Thomas



Monsiegneur
Nimes Ce 16 Juin 1789

J’ay Eté Chargé par des Seigneurs qui avait L’honneur d’etre Connu de vous, de faire un modelle d’une Caffetiere Et de vous la faire passer, Ce c’est Ce que Je fit de Suitte Et L’ay remise à la messagerie Royalle. Je suis En paine de sçavoir Sy vous l’avés Recüe ou non. Dans Cette perplexité Je prend La liberte de vous Ecrire pour vous prier, Monseigneur, d’avoir La bonté de Me le marquer afin que Je puisse La reclamer de La Messagerie pour vous La faire passer de Suitte. Agrées que Je me dise avec le plus profond respect Monseigneur Votre tres humble et tres obeisst. Serviteur

Souche Dit Blondina La Salamandre a nimes

